The petitioner alleged he suffered a compensible hernia while working for the respondent on October éth, 1926, but the respondent denied that he complied with the five requirements of the hernia section of the law. After talking with the petitioner, and going somewhat into the facts of the case, I was asked to approve a compromise between all parties on a basis of three weeks’ temporary compensation at $17 a week, and ten weeks permanent compensation, together with an allowance of $25 for medical fees and $50 for counsel fee for the attorney to the petitioner.
Accordingly, I hereby order that the respondent pay to the petitioner three weeks’ compensation for temporary disability at the rate of $17 per week, and ten weeks’ compensation for permanent disability, together .with $25 to cover medical fees and $50 to cover counsel fee of the attorney for the petitioner.
Harry J. Goas, Deputy Commissioner.